Case 17-27695        Doc 45     Filed 03/25/19     Entered 03/25/19 16:37:04          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 27695
         Holly K Gordon

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/15/2017.

         2) The plan was confirmed on 11/14/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/21/2018.

         5) The case was Converted on 03/07/2019.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-27695             Doc 45         Filed 03/25/19    Entered 03/25/19 16:37:04                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $4,500.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $4,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,016.76
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $211.50
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,228.26

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Americredit Financial Ser Inc           Unsecured           0.00           NA              NA            0.00       0.00
 Americredit Financial Ser Inc           Unsecured            NA     12,869.26        12,869.26           0.00       0.00
 Americredit Financial Ser Inc           Secured       13,000.00     20,119.26         7,250.00        100.00     171.74
 CAPITAL ONE                             Unsecured           0.00           NA              NA            0.00       0.00
 CashCall Inc                            Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         463.60        419.60          419.60           0.00       0.00
 Comenity Bank/Roamans                   Unsecured           0.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         414.03        414.03          414.03           0.00       0.00
 Credit Control                          Unsecured         267.00           NA              NA            0.00       0.00
 EDC/PANGEA REAL ESTATE                  Unsecured           0.00           NA              NA            0.00       0.00
 Idealgelt                               Unsecured           0.00           NA              NA            0.00       0.00
 InSolve Recovery, LLC                   Unsecured           0.00           NA              NA            0.00       0.00
 MBB                                     Unsecured         154.00           NA              NA            0.00       0.00
 NorthShore University Health System     Unsecured      1,500.00            NA              NA            0.00       0.00
 Oac                                     Unsecured          61.00           NA              NA            0.00       0.00
 OneMain Financial                       Unsecured         651.00        657.78          657.78           0.00       0.00
 Peoples Energy Corp                     Unsecured         457.26        322.42          322.42           0.00       0.00
 Resurgent Capital Services              Unsecured           0.00        620.79          620.79           0.00       0.00
 Springleaf Financial S                  Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-27695        Doc 45      Filed 03/25/19     Entered 03/25/19 16:37:04             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $7,250.00            $100.00           $171.74
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $7,250.00            $100.00           $171.74

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,303.88               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,228.26
         Disbursements to Creditors                               $271.74

 TOTAL DISBURSEMENTS :                                                                       $4,500.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
